489 F.2d 285
74-1 USTC  P 9146
Joseph Henry MOORE and Mary Ophelia Dunn Moore, Petitioners-Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
No. 73-2121.
United States Court of Appeals, Fifth Circuit.
Dec. 19, 1973.

Scott P. Crampton, Asst. Atty. Gen., Ernest J. Brown, Lawrence B. Gibbs, Acting Chief Counsel, David English Carmack, Atty., Tax Div., Dept. of Justice, Washington, D.C., John B. Harper, Nashville, Tenn., for respondent-appellant.
Flavous L. Hutchinson, Tupelo, Miss., for petitioners-appellees.
Before COLEMAN, AINSWORTH and GEE, Circuit Judges.
PER CURIAM:


1
This appeal from the Tax Court pinpoint the single issue: Did the mobile homes owned by the taxpayers constitute 'tangible personal property' within the meaning of 26 U.S.C., 179?  The Tax Court decided in the affirmative.  We affirm.  See Minot Federal Savings & Loan Association v. United States, 8 Cir., 1970, 435 F.2d 1368, and King Radio Corporation, Inc. v. United States, 10 Cir., 1973, 486 F.2d 1091.


2
Affirmed.